liPER CURIAM.
The jury awarded $18,000 to Clair Smith for injuries she received in an automobile accident. Smith’s appeal asserts that the judgment is invalid because the jury was confused. We affirm.
Smith was injured in a collision with Karen Davidson. Jury Interrogatory One asked if Davidson was at fault. Eleven jurors answered “yes” and one juror “no.” Interrogatory Two asked if Davidson’s fault caused Smith’s injuries. Nine jurors answered “yes” and three “no.” The jury awarded $18,000 and the trial court rendered a judgment in conformity with the jury’s verdict.
Smith contends that the jury must have been confused because one juror found that Davidson was not at fault, though the trial court properly instructed them on the applicable law. That claim is utterly without basis in law or fact. A unanimous verdict is not required for a valid judgment. See La. C.C.P. art. 1797.
Morse v. New Orleans Steamboat Co., 580 So.2d 544 (La.App. 4th Cir.1991), cited by Smith, does not support Smith’s argument. In Morse, the appellant maintained that the jury did not understand that damages would be 12reduced by plaintiff’s percentage of fault. This court held there was no evidence of confusion.
*257The “issue” is non-existent and the appeal is frivolous.

AFFIRMED.